DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         WILLIAM ANDREWS,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-2159

                               [July 14, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; William L. Roby,
Judge; L.T. Case No. 562013CF002663C.

  Daniel Tibbitt of Daniel J. Tibbitt, P.A., North Miami, for appellant.

   Ashley Moody, Attorney General, and Mitchell A. Egber, Assistant
Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and CONNER, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.